Citation Nr: 1227759	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  06-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral knee disorder as secondary to bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to July 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the benefits sought on appeal.  

The Board subsequently remanded the case, most recently in August 2011, for further notification, evidentiary development, and adjudication.  In the August 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain an addendum medical opinion from the physician who conducted the September 2011 VA examination and then re-adjudicate the claims.  The AOJ obtained an addendum medical opinion in September 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in June 2012, in which the AOJ again denied the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for a multitude of foot disorders specifically, as well as what he identified as "knee pain," the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired foot and knee disorders, including degenerative joint disease in the feet and knees.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service-connection claims are more accurately classified as claims for a bilateral foot disorder and a bilateral knee disorder.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2009.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Any bilateral foot disorder from which the Veteran currently suffers is not related to military service or an event of service origin.

2. Any bilateral knee disorder from which the Veteran currently suffers has not been caused or made worse by service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral foot disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran does not have a bilateral knee disorder that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through an April 2005 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim for direct service connection.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the April 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2005 letter.

The Board notes that although notice regarding an award of an effective date or rating criteria was not provided, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

Here, the Board acknowledges that the aforementioned April 2005 notice letter, which specifically addressed the Veteran's claim for service connection for a bilateral knee disorder, did not contain any specific notice with respect to claims for secondary service connection.  See 38 C.F.R. § 3.310 (2011).  The Board has determined, however, as discussed below, that service connection for a bilateral foot disorder is not warranted.  Consequently, the Veteran's claim for secondary service connection for a bilateral knee disorder, which is predicated on a grant of service connection for a bilateral foot disorder, must be denied.  As there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected, the Veteran's claim, insofar as it contemplates service connection secondary to a bilateral foot disorder, must thus be denied as a matter of law.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).  As the Veteran's claim for secondary service connection lacks legal merit, the duties to notify and assist imposed by the VCAA are not applicable as to that claim.  See, e.g., Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  As noted above, the purpose of the notice requirement has been satisfied with respect to the issue of direct service connection for a bilateral foot disorder that is currently being adjudicated.  As such, the Board does not find that this case requires a remand or re-adjudication ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  In this case, records of the Veteran's post-service treatment from both VA and private treatment providers have been associated with the file.  The RO has also obtained and associated with the file records of the Veteran's application for benefits from the Social Security Administration.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran has also testified before the undersigned Veterans Law Judge.

The Veteran underwent VA examination pursuant to his claim for a foot disorder in October 2010, with an addendum opinion issued in September 2011; reports of those examinations and opinions are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination and opinions obtained in this case is adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted examination of the Veteran and provide an explanation for each opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for a bilateral foot disorder has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for a bilateral knee disorder as secondary to bilateral foot disorder but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2011).  In this case, as discussed below, because the question of secondary service connection for a bilateral knee disorder turns on the outcome of the claim for service connection for a bilateral foot disorder, further evidentiary development is not required.  This is so because the Board is not granting service connection for a bilateral foot disorder.  Thus, any claim for a bilateral knee disorder as secondary to a non-service-connected foot disorder must be denied as a matter of law.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran is seeking service connection for a bilateral foot disorder and for a bilateral knee disorder.  He claims that he injured his feet during basic training, by engaging in long runs and marches, and that he has had problems with his feet since that time.  The Veteran has also stated that he believes his bilateral knee disorder to be caused by his bilateral foot disorder.  Thus, the Veteran contends that service connection for a bilateral foot disorder and for a bilateral knee disorder is warranted.  The Board notes here that the Veteran has been clear in his written correspondence to VA, as well as at his August 2009 hearing before the undersigned Veterans Law Judge, that he believes his claimed bilateral knee disorder developed secondary to his bilateral foot disorder, for which he is seeking service connection on a direct basis.  The Board will thus consider only that theory of entitlement in its analysis of the Veteran's claim for service connection for a bilateral knee disorder.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

When arthritis is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim for a bilateral knee disorder secondary to a bilateral foot disorder was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant, as pertains to the claim for a bilateral knee disorder secondary to a bilateral foot disorder.

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of his post-service treatment from both private and VA treatment providers.  The Veteran was also provided VA medical examination in October 2010, with an addendum opinion added in September 2011.  Review of the Veteran's service treatment records a reflects that the record is silent as to diagnoses of or treatment for any foot or knee problems, although the Veteran was noted at his separation examination to have experienced athlete's foot while in service.  Records from private treatment providers reflect that the Veteran has been diagnosed with Charcot foot on the right, as well as hammertoe on the left.  He has undergone multiple surgeries to treat his foot disorders and has also sought ongoing treatment for diagnoses of diabetic peripheral neuropathy in the feet and peripheral vascular disease.  Similarly, reports from the Veteran's ongoing treatment with VA treatment providers reflect that he has sought treatment for a history of osteoarthritis, diabetes mellitus, diabetic peripheral neuropathy, and hallux malleus of the left foot.  The Veteran was shown in February 2007 to have Charcot arthropathy of the right foot, as well as hammertoe and degenerative joint disease in the right foot.  Additionally, radiological examinations in 2004 show the Veteran to experience degenerative joint disease of the knees and feet bilaterally, as well as neuropathic arthropathy of the feet bilaterally, and hammertoe and Charcot arthropathy on the right.  

The Veteran's private physicians have submitted correspondence in support of his claim.  In that connection, in correspondence dated in September 2009, the Veteran's private physician noted that the Veteran had complained of having foot problems in service and noted that his time in the military "placed considerable demands on his feet."  The physician further opined that "it is possible that his time in the military caused significant damage to his feet and contributes to his current foot deformities."  In a similar opinion dated in October 2009, the physician opined that it is "possible" that the Veteran's military activity contributed to his current foot problems.

The Veteran was provided VA examination in October 2010, with an addendum opinion submitted in September 2011.  Reports of those examinations and opinions reflect that the examiner reviewed the Veteran's claims file, acknowledged his complaints, and conducted full physical examination.  At the October 2010 VA examination, the Veteran was diagnosed with Charcot neuroarthropathy in the right feet, right ankle equinus, hammertoe repair on the left, and interphalangeal joint fusion on the left, as well as diabetic peripheral neuropathy and degenerative changes in the feet bilaterally.  The examiner noted the Veteran's report of having problems with his feet in service but opined that his current diagnoses are less likely than not related to service.  In so opining, the examiner acknowledged that "one can not deny that excessive marching and running can cause damage to one's feet" but pointed to the lack of evidence of any problems in service in rendering his negative etiological opinion.  In addition, the examiner found it to be more likely that the Veteran's diabetes mellitus was the cause of his Charcot neuroarthropathy on the right and bilateral peripheral neuropathy.  However, the examiner failed to address the Veteran's diagnosed degenerative changes of the feet in rendering his opinion.   

Pursuant to the Board's August 2011 remand, the physician who conducted the October 2010 VA examination issued an addendum opinion in September 2011.  In that opinion, the examiner reiterated his finding that the Veteran's time in service, and particularly his running and marching, were less likely than not etiologically linked to his current bilateral foot disorders.  In so finding, the examiner directly addressed the Veteran's current diagnosis of degenerative changes in the feet bilaterally, reiterating his earlier finding that the Veteran's service treatment record does not document any injuries or other evidence "to indicate trauma to the joints which could in fact lead to arthritic changes."  He explicitly linked the Veteran's current degenerative changes of the bilateral feet to Charcot neuroarthropathy, which he found to have developed due not to service but to the Veteran's diabetes mellitus.

The Veteran has also submitted multiple written statements to VA in support of his claims for service connection, and he testified before the undersigned Veterans Law Judge at a hearing in August 2009.  The Veteran has mentioned on multiple occasions, including at his hearing, that he believes he has a bilateral foot disorder that is related to service.  In particular, the Veteran contends that he developed problems with his feet, including occasional sharp pains, after long stretches of marching and running during basic training.  He further contends that he developed a bilateral knee disorder secondary to his bilateral foot disorders.  The Veteran has also submitted Internet articles concerning various foot disorders, and his mother submitted a letter in August 2009 in which she stated that she remembered the Veteran complaining about his feet while on active duty.

Upon review of the evidence of record, the Board finds that the more persuasive evidence leads to a conclusion that there is no relationship between any current foot disability and military service.  In so finding, the Board acknowledges that the Veteran complains that he experienced "sharp pains" in his feet on multiple occasions in service.  However, the Board looks to the findings of the VA examiner in October 2010 and September 2011, in which the examiner specifically considered the Veteran's complaints of pain in service and yet concluded that the Veteran's current bilateral foot disability was unrelated to any incident in service.  These findings are not contradicted by any competent medical evidence of record.  Additionally, there has been no showing of a manifestation of arthritis in the Veteran's feet to a compensable degree within a year following qualifying military service.  Therefore, the presumption of incurrence or aggravation is not helpful to the Veteran's claim.  38 C.F.R. §§ 3.307, 3.309.

Absent a persuasive medical opinion relating the Veteran's current bilateral foot disorder to military service, his claim for service connection for a bilateral foot disorder on a direct basis must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he injured his feet in service and first experienced symptoms of foot pain during service, which symptoms have continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  Indeed, competent medical authority has specifically indicated that current diagnosis of degenerative joint disease and other disabilities of the feet are not related to symptoms the Veteran had in service.  This medical opinion is uncontradicted by any competent medical evidence of record.

In so finding, the Board acknowledges that there are opinions in the file that purport to offer a link between the Veteran's current foot disabilities and service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the VA examiner's October 2010 and September 2011 opinions are adequate for deciding this appeal and are of greater weight than the opinions offered by the Veteran's private care provider in September and October 2009.  Importantly, the September and October 2009 opinions state only that "it is possible" that the Veteran's current foot problems stem from his military experiences.  In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Thus, the Board finds that the September 2009 and October 2009 private medical opinions do not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "can" or "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not"  be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  The strongest evidence in favor of the Veteran's claim is the September and October 2009 opinions, but these opinions are unsupported by any rationale that takes the record into account.  This evidence is outweighed by the medical evidence from the VA examiner's well-reasoned opinions, based on both the Veteran's reported history and the medical records, that the Veteran's currently diagnosed bilateral foot disabilities are not linked to any in-service injury.

Given the failure of the private treatment provider to provide anything more than a speculative opinion, and in light of the well-reasoned opinions offered by the VA examiner in October 2010 and September 2011, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The VA examiner, by contrast, provided report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the VA examiner's opinions in making its determination.  As discussed above, the October 2010 VA examination and September 2011 addendum opinion specifically addressed causation of each of the Veteran's diagnosed foot disorders, clearly indicating that those disorders are not related to service.  The examiner offered a clear and well-reasoned rationale for these opinions, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the VA examiner's October 2010 and September 2011 opinions are of greater weight.

The Board has considered the Veteran's and his mother's contentions that his current bilateral foot disability resulted from his time in service.  The Board does not question that the Veteran experienced pain in his feet during service that he reported to his mother.  However, as a layperson, the Veteran has no competence to give a medical opinion.  Thus, while the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that current bilateral foot disability is not etiologically linked to the in-service complaints.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current bilateral foot disability have little probative value.

Regarding the Veteran's submission of Internet articles addressing foot disorders such as the ones he experiences, the Board notes that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  The Court also held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" or when it "discusses generic relationships with a degree of certainty" so that the causal connection is "based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.  In this case, however, the Veteran's submitted articles are general in nature, addressing common causes and symptoms of heel spurs, as well as the reluctance of "macho men" to visit the doctor.  However, these articles do not provide any medical opinion that relies on the Veteran's particular experiences and medical history to provide a substantive opinion.  Because these articles fail to offer any medical evidence relating to the Veteran's diagnoses or the etiology of his current foot disorders, they are not probative evidence relating to the claim.

For all the foregoing reasons, the claim of service connection for a bilateral foot disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the Veteran's claim of secondary service connection, as discussed above, the Board has found that entitlement to service connection for a bilateral foot disorder is not warranted.  Thus, as a matter of law, the Veteran's claim for service connection for a bilateral knee disorder as secondary to a bilateral foot disorder must fail.  Insofar as the condition to which the Veteran claims this disability is secondary has not been service connected, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for a bilateral knee disorder as secondary to bilateral foot disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


